Citation Nr: 1000111	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a restoration of a 60 percent rating for 
status post left total knee arthroplasty, to include the 
propriety of the reduction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In that rating decision the RO 
implemented a reduction (proposed in a November 2005 rating 
decision) in the rating for status post left total knee 
arthroplasty from 60 to 30 percent, effective August 1, 2006. 

Prior to the April 2006 rating decision on appeal, in a 
November 2005 rating decision, the RO had proposed to reduce 
the rating assigned for status post left total knee 
arthroplasty from 60 to 30 percent; and to reduce the 
combined disability rating for compensation from 70 to 50 
percent.  

In the April 2006 rating decision, the RO also reduced the 
combined disability rating for all service-connected 
compensation from 70 to 40 percent.  By a notice of 
disagreement filed in October 2006, the Veteran initiated an 
appeal from that rating decision as to both reductions.  

Subsequently, in a December 2006 RO administrative 
memorandum/determination, a decision review officer of the RO 
determined that the April 2006 rating decision reduction of 
the Veteran's combined evaluation to 40 percent was clearly 
and unmistakably erroneous; and that after reduction of the 
left knee disability rating from 60 to 30 percent, the 
correct combined evaluation was 50 percent.  

Through subsequent action, the RO corrected any error 
including due process with respect to the erroneously 
assigned combined disability rating; which in the final 
assessment, is merely a mechanical combination of all 
individual disability ratings pursuant to provisions of 
38 C.F.R. § 4.25  (2009).  

The issue on appeal is entitlement to a restoration of a 60 
percent rating for status post left total knee arthroplasty, 
to include the propriety of the reduction.  The issue on 
appeal does not include entitlement to an increased 
disability rating.  However, during a January 2008 hearing at 
the RO, the Veteran testified that his left knee condition 
had worsened since his March 2006 VA examination, thereby 
raising a claim of entitlement to an increased rating for 
status post left total knee arthroplasty.  This matter is 
referred to the RO for appropriate action.

  
FINDINGS OF FACT

1.  By a June 2004 rating decision, the RO granted a 60 
percent disability rating for status post left total knee 
arthroplasty, effective April 1, 2004.

2.  Following an October 2004 VA examination, in a November 
2005 rating decision the RO proposed to reduce the rating for 
status post left total knee arthroplasty from 60 percent to 
30 percent.

3.  By a letter dated in November 2005, the RO notified the 
Veteran that the RO proposed to reduce the 60 percent 
evaluation, and enclosed the November 2005 rating decision 
discussing the medical evidence reflecting improvement in his 
left knee condition.

4.  By a rating decision dated in April 2006 the RO 
implemented a reduction to 30 percent, effective August 1, 
2006.  Notice of the reduction was mailed to the Veteran in 
May 2006.

5.  A comparison of the medical evidence on which the 60 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction, in 
consideration of post-reduction medical evidence, does not 
reflect an improvement in the service-connected status post 
left total knee arthroplasty. 

CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for 
status post left total knee arthroplasty have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5055 
(2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

Inasmuch as this case involves a rating reduction rather than 
a rating increase, there are specific notice requirements, 
found in 38 C.F.R. § 3.105(e)-(i), which are applicable to 
reductions in ratings.  38 C.F.R. § 3.105(e) sets forth 
procedural requirements for reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, 
VA must comply with those provisions rather than the notice 
and duty provisions in the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009).  See, e.g., Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 
(1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) 
(standards for review of evidence). 

Given the favorable disposition of the reduction issue 
decided below, any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review of those claims constitute harmless error and will not 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

II. Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The Veteran must then 
be given 60 days to submit additional evidence and to request 
a predetermination hearing.  Then a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day of 
the month in which a 60 day period from the date of notice to 
the Veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 60 to 30 
percent for status post left total knee arthroplasty, were 
properly carried out by the RO.  In November 2005, the RO 
notified the Veteran of a proposed rating reduction (issued 
in a November 2005 rating decision), and the RO instructed 
the Veteran to submit within 60 days any additional evidence 
to show that his rating should not be reduced.  The RO took 
final action to reduce the disability rating in an April 2006 
rating decision, in which the rating was reduced from 60 to 
30 percent, effective August 1, 2006.  The RO informed the 
Veteran of this decision by letter dated May 2, 2006.  Thus 
the RO properly carried out the procedural requirements under 
38 C.F.R. § 3.105(e) for reduction of the schedular 
disability rating from 60 to 30 percent for status post left 
total knee arthroplasty.  The Veteran does not contend 
otherwise.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, 
that is, disabilities for which a rating has been in effect 
for less than five years, re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  
38 C.F.R. § 3.344(c). Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work. See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, 
post-reduction evidence may not be used to justify an 
improper reduction.
 
Under 38 C.F.R. § 3.344(c), the pertinent disability rating 
must have continued for five years or more before the 
criteria in paragraphs (a) and (b) of that section become 
applicable.  Here, since the 60 percent evaluation was 
granted in June 2004, effective April 1, 2004, and reduced to 
30 percent in April 2006, effective August 1, 2006, the 60 
percent rating had not been in effect for the requisite five-
year period of time as set forth at 38 C.F.R. § 3.344(a) and 
(b).  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not directly applicable in this instance. 

The RO considered the following criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 when considering whether a 
reduction was warranted.  Diagnostic Code 5055 provides 
criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  For one year 
following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Thereafter-after the one-year period following 
implantation-Diagnostic Code 5055 provides that the minimum 
disability rating which may be assigned, post-knee 
replacement is 30 percent.  Id.  A 60 percent disability 
rating is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  Id.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, adjudicators are instructed to rate by 
analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 
(limitation of leg extension), or 5262 (impairment of the 
tibia and fibula).  Id.

Originally, following a left total knee arthroplasty in 
February 2003, in a March 2003 rating decision the RO granted 
a temporary total rating (100 percent) effective February 10, 
2003, pursuant to 38 C.F.R. § 4.30 (based on surgical or 
other treatment necessitating convalescence associated with 
the service-connected left knee disability); followed by a 
100 percent disability rating effective from April 1, 2003, 
and a 30 percent disability rating effective from April 1, 
2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Following a VA examination in May 2004, in a June 2004 rating 
decision the RO increased the disability rating from 30 to 60 
percent, effective April 1, 2004.  

The critical evidence considered by the RO in granting a 60 
percent disability rating is contained in the report of a May 
2004 VA examination.  The report of that examination shows 
that the Veteran reported that his major concern was the 
potential of buckling of the knee, which was in a slight 
extended position.  He was therefore using a cane for 
support.  He reported that the pain was improved but because 
of the giving away during initial flexion of the knee, he 
felt insecure in ambulating without his brace and without his 
cane.  He also reported having some numbness on the anterior 
aspect of the thigh since surgery, and some sensitivity to 
the distal end of the scar.  He also reported that there had 
been some chronic swelling of the knee. 

On examination, there was some gross swelling of the left 
knee.  There was a 12-inch scar on the anterior aspect of the 
knee, which was hyperpigmented, and numb from the mid-scar 
up, but from there down, it had increased sensitivity.  The 
knee was stable medially and laterally, and anteriorly and 
posteriorly.  There was no complaint of a great deal of pain 
during manipulation of the knee.  

The knee could be extended to within about three to five 
degrees of full extension, and flexed to about 110 degrees.  
There was no particular complaint with full extension or 
flexion.  Repetitive flexion/extension did not increase or 
decrease the range of motion; nor did passive range of motion 
effect the range of motion.  X-rays showed good alignment 
with no evidence of loosening of the prosthetic appliance.  

After examination, the report contains an impression of post 
left total knee replacement.  The examiner commented that the 
Veteran did have a problem with his left knee wanting to 
buckle secondary to fatiguing of the quadriceps muscle with 
offset ambulation.  The examiner opined that he was unable to 
quantify the degree of fatigability, but that the Veteran 
could only ambulate about one-half mile before having to quit 
due to fatigue. 

The report of an October 2004 VA examination shows that the 
Veteran reported complaints of pain in the knee with 
"locking, swelling, popping at times with occasional pain 
with pop and weakness."  He reported that the symptoms 
increased with use and were made worse by walking and 
standing.  He did not take any medications for the knee, and 
did not report having periods of flare-up.  He was using a 
cane and had a knee brace that he used, which helped.  

On examination, the knee showed a well-healed, midline, 
nontender scar 9 inches long.  The Veteran had zero to 110 
degrees of flexion, zero degrees of extension, with pain at 
the end point.  There was minimal effusion.  There was no 
change in range of motion with repetitive movement through 
range of motion.  The knee was stable in full extension and 
30 degrees of flexion.  The left thigh measured four inches 
above the superior pole of the patella and was one-quarter 
inch larger than the right side.  X-rays showed a left total 
knee arthroplasty, with components appearing to be in good 
position.  

After examination, the report contains an impression of 
status post left total knee arthroplasty with some residual 
symptomatology of pain, swelling, and weakness and loss of 
function.  The examiner commented that Deluca provisions 
could not be clearly delineated; and that during a flare up 
the Veteran could have further limitations in range of motion 
and amount of pain in functional capacity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner opined that he 
could detect no objective evidence of weakness, 
incoordination, fatigue or lack of endurance.

Following the October 2004 VA examination, in a November 2005 
rating decision the RO proposed to reduce the disability 
rating from 60 to 30 percent.  The report of the October 2004 
VA examination contains the main evidence used to support the 
RO's November 2005 rating decision to reduce the disability 
rating.  In that rating decision the RO proposed to reduce 
the disability rating from 60 to 30 percent, a rating that 
was effectuated in the April 2006 rating decision. 

Private treatment records include a January 2006 clinic note 
showing that the Veteran was having continued symptoms in the 
left knee with some pain at the extremes of motion and if he 
tried to walk for any distance.  The aching pain was located 
in the front of the knee.  On examination, the Veteran had a 
normal motor function of 5/5; sensation was intact to touch 
except of the inferolateral aspect of the wound over the 
total knee arthroplasty.  There was some swelling about the 
knee; and tenderness over the pes bursa insertion at the 
anteromedial aspect of the proximal tibia, and some 
tenderness posteriorly.  Range of motion was from 5 to 
greater than 110 degrees of flexion.  He was stable to varus 
and valgus stressing.  He did not have full extension.      

The report of a March 2006 VA examination shows that the 
examiner reviewed the claims file and did not examine the 
Veteran's left knee.  Based on that review, the examiner 
opined that numbness in the left leg was not caused by or a 
result of the total knee replacement surgery.

During a January 2008 hearing at the RO, the Veteran 
testified that he had difficulty walking, and that due to his 
left knee disability he also had difficulty sleeping.  He 
reported complaints of swelling, and that he could not walk 
up stairs.  He testified that he had pain all the time; and 
that he used a brace sometimes and used a cane all of the 
time.  

The report of a February 2008 VA examination shows that the 
Veteran reported complaints of loss of motion in the left 
knee and problems with stairs.  The Veteran reported that the 
left knee condition would wake him at night and that the knee 
swells.  He reported that he was not taking any medication.  
He further reported that he did not have flare-ups of joint 
disease.  He reported that he was using a cane, and had a 
knee brace that he wore about three days a week.  He reported 
that he did not have episodes of dislocation, recurrent 
subluxation, or inflammatory arthritis.  He was unable to do 
his past work as a casino worker because of the left knee.  

On examination, the knee had a well-healed midline anterior 
scar.  Also, the knee had a medial parapatellar posterior 
medical scar that was healed.  There was minimal effusion.  
On range of motion study, there was a 10 degree flexion 
contracture; and the Veteran had a range of motion of flexion 
from 10 to 110 degrees with pain at the endpoint.  Repetition 
of motion did not change the range of motion. The Veteran had 
extension to -10 degrees.  Ligaments were stable, but the 
patella and entire quadriceps mechanism was somewhat lax.  X-
rays revealed that the prosthetic components were in good 
position.

The report contains an impression of status post left total 
knee replacement.
The examiner commented that the Veteran's complaints were 
supported by the objective physical findings, and that the 
Veteran had moderate impairment in regard to left knee.  The 
examiner commented that Deluca factors could not be clearly 
delineated, and that during flare-up the Veteran could have 
further limitation in the range of motion, amount of pain, 
and functional capacity.  See DeLuca supra. v. Brown, 8 Vet. 
App. 202 (1995).  The examiner opined that he was unable to 
estimate the additional loss without resort to mere 
speculation.  The examiner opined that the Veteran did not 
have severe painful motion or weakness of left extremity.

A VA treatment record in February 2008 shows that the Veteran 
was seen for complaints of left knee pain and instability 
since his left knee surgery in 2003 (total knee 
arthroplasty).  The current physical examination showed a 
significant amount of anterior to posterior translation and 
flexion instability.  The treatment provider noted that the 
knee showed some possible posterior cruciate ligament 
deficiency, denoting this was possible since this was a 
posterior cruciate ligament retaining knee.  Also, the 
Veteran had flexion instability.  The treatment provider 
opined that the only likely way to treat the condition would 
be by a revision total knee arthroplasty.  The provider 
indicated that a similar right knee problem must be treated 
first.  

A VA treatment record dated in April 2008 shows that the left 
knee had instability and needed revision surgery.  
Examination at that time showed anterior-posterior 
translation and flexion instability, with a flexion 
ballottement present.  The assessment was left knee 
instability.  
 
The evidence as reflected above supports a restoration of the 
60 percent evaluation for status post left total knee 
arthroplasty.  Although findings from the October 2004 VA 
examination appear to suggest that there was some improvement 
in the left knee disability between the time of the May 2004 
VA examination and the October 2004 VA examination, 
subsequent medical evidence does not confirm this conclusion.  

In particular, while the May 2004 examination report includes 
evidence that the Veteran cannot fully extend his left knee-
extension was to about three to five degrees short of full 
extension-whereas at the time of the October 2004 
examination, the examiner found that the Veteran did have 
full extension-to zero degrees.  Having full extension would 
have shown a significant improvement in terms of the ability 
of the knee to function, that is, to effectively ambulate 
from place to place.  

However, subsequent VA treatment and examination reports do 
not show that a full extension of the knee is possible.  
Rather, multiple reports of treatment and examination show 
that full extension to zero degree was not possible, and that 
extension was limited to a point 5 to 10 degrees from full 
extension.  Thus in terms of extension alone, there is no 
showing that an improvement in the left knee disability has 
actually occurred. 

Moreover, with respect to the left knee disability, there is 
no showing in general of any improvement in the Veteran's 
ability to function.  At the time of the May 2004 VA 
examination-on which the RO based its decision to increase 
the rating from 30 to 60 percent-the Veteran reported his 
major concern was the potential buckling of the knee.  He 
further reported symptoms of giving away during initial 
flexion of the knee, resulting in his insecurity in 
ambulating without his brace or cane.  On examination the 
examiner did not make any explicit finding of laxity, 
however, the examiner did comment that the Veteran had a 
problem with the knee wanting to buckle secondary to 
fatiguing of the quadriceps muscle with offset ambulation.

The October 2004 VA examination report, on which the RO based 
its decision to reduce the rating to 30 percent, does not 
contain any explicit findings of instability, and the 
examiner stated only that the knee was stable in full 
extension and 30 degrees of flexion.  Nevertheless, 
subsequent reports of VA treatment and examination show 
evidence of laxity and instability.  In fact, most recently, 
treatment providers, in 2008, have proposed revision surgery 
to treat the left knee instability.  Thus, in terms of 
instability of the left knee and resulting functional 
impairment, there is no showing of any improvement in the 
Veteran's left knee disability on which to predicate a 
reduction in the assigned disability rating from 60 to 30 
percent.
 
In sum, the overall evidence reflects that no such 
improvement of the Veteran's left knee symptoms actually took 
place after the time of the May 2004 VA examination.

Although the February 2008 VA examiner described the current 
left knee disability as having moderate impairment, that 
examiner also found that the Veteran's complaints-which have 
been consistent throughout-were supported by the objective 
physical findings.  Further, though the examiner found that 
ligaments were stable, he also found that the patella and 
entire quadriceps mechanism was somewhat lax.  The symptoms 
throughout the period after the May 2004 VA examination are 
on the whole, essentially of the same severity as those 
recorded in the May 2004 VA examination.  The May 2004 VA 
examination was the basis for a rating premised on a finding 
of chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

Because the evidence shows that there has been no actual 
improvement in the Veteran's status post left total knee 
arthroplasty since August 2006, the Board finds that 
restoration of the 60 percent rating for this disability is 
warranted.  Brown, supra.


ORDER

The 60 percent rating for status post left total knee 
arthroplasty is restored, effective the date of the prior 
reduction, August 1, 2006.  The appeal is granted.  


____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


